Judgment unanimously affirmed. Memorandum: Evaluating the circumstances of this case in light of the five relevant factors identified by the Court of Appeals in People v Taranovich (37 NY2d 442), we conclude that defendant was not deprived of his constitutional right to a speedy trial. We note that the extent of the delay was neither unusual nor unreasonable, that defendant was responsible for most of the delay between his arraignment and his motion to dismiss on speedy trial grounds, and that defendant did not allege or establish any prejudice to his defense as a result of the delay in prosecution. (Appeal from Judgment of Oneida County Court, Buckley, J.—Criminal Possession Forged Instrument, 2nd Degree.) Present—Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.